


110 HRES 891 EH: Celebrating 35 years of space-based

U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 891
		In the House of Representatives, U.
		  S.,
		
			April 22, 2008
		
		RESOLUTION
		Celebrating 35 years of space-based
		  observations of the Earth by the Landsat spacecraft and looking forward to
		  sustaining the longest unbroken record of civil Earth observations of the
		  land.
	
	
		Whereas the year 2007 represents 35 years of continuous
			 collection of space-based observations of the Earth’s land cover by the United
			 States Landsat satellites, which have enabled increased scientific
			 understanding of the interrelationships of the Earth’s land cover, energy
			 balance, and biogeochemical processes as well as the realization of numerous
			 societal benefits from the applied uses of the data;
		Whereas on July 23, 1972, the National Aeronautics and
			 Space Administration launched Landsat 1, originally called the Earth Resources
			 Technology Satellite, as the first civilian Earth observation satellite to
			 study the Earth’s land cover and monitor natural resources;
		Whereas since 1972, the United States Geological Survey
			 has led the data archiving and distribution efforts for the Landsat program,
			 which has continued to collect data without interruption through the successful
			 launches of Landsats 2, 3, 4, 5, and 7, and has established the longest and
			 most comprehensive record of global land surface data ever collected;
		Whereas the National Aeronautics and Space Administration,
			 the United States Geological Survey, the Department of Commerce, the Department
			 of Defense, and the private sector have all played a role in Landsat’s
			 history;
		Whereas Landsat greatly enhanced remote sensing science,
			 helped give rise to a global change research plan and international initiatives
			 to study the Earth system, and led to new types of careers in engineering and
			 natural sciences;
		Whereas Landsat data have been used for multiple
			 scientific and applied purposes including cartography, land surveys and land
			 use planning, agricultural forecasting, water resource management, forest
			 management, mapping of sea ice movement, assessment of tropical deforestation,
			 food security, mineral and oil exploration, and global change research;
		Whereas Landsat data are being widely used by Federal,
			 local, county, and State governments, and by foreign nations, nongovernmental
			 organizations, private industry, and universities;
		Whereas Landsat data are collected at a scale that enables
			 the study of both natural and human-induced changes in land cover over time and
			 their impacts on the Earth’s ecosystems;
		Whereas Landsat data illuminated for the first time how
			 human decisions, such as the expansion of cities, led to large-scale impacts on
			 the environment;
		Whereas the U.S. Climate Change Science Program has
			 recognized Landsat and its long-term data record as instrumental to the study
			 of climate and environmental change, noting that Landsat data are
			 invaluable for studying the land surface and how it affects and is affected by
			 climate; and
		Whereas the scientific and societal benefits of the
			 Landsat program and its 35-year data record illustrate the significant return
			 on the public investment in Earth observations and the need for continued
			 support for this critical national asset: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)expresses its
			 appreciation to all of the dedicated scientists, engineers, and program
			 personnel who have contributed to the successful development and operation of
			 the Landsat program over the past 35 years;
			(2)looks forward to another 35 years of
			 continuous Landsat-like observations of the Earth;
			(3)urges the
			 continuation of the Landsat program and data record so as to sustain Landsat’s
			 value to scientific research, especially the study of global and climate
			 change, and to the myriad applied uses of the data for societal benefit;
			 and
			(4)believes that the
			 Nation should continue to support the research, technological improvements,
			 educational outreach, and development of decision making tools required to
			 expand the use of Landsat data separately and as integrated with other Earth
			 observations data.
			
	
		
			Lorraine C. Miller,
			Clerk.
		
	
